department of the treasury internal_revenue_service washington d c dec - ne pail seit ef kay government entities division meee legend taxpayer a taxpayer b trustee c taxpayer d trust t subtrust u subtrust v trustee w date date date date date date date date page date tra x company m company n state o value dear mr this is in response to the request for letter rulings under sec_401 of the internal_revenue_code submitted on your behalf by your authorized representative as supplemented by correspondence dated for letter rulings is based on the following facts and representations the request taxpayer a whose date of birth was date died on date at age without having attained his required_beginning_date as that term is defined in code sec_401 as of his date of death taxpayer a was the owner of an individual_retirement_account ira x maintained with company m a subsidiary of company n ira x had an approximate value of value as of taxpayer a’s date of death at his death taxpayer a was a resident of state o taxpayer a was survived by his wife taxpayer b whose date of birth was date taxpayer b died on date taxpayer a was also survived by a son taxpayer c and a daughter taxpayer d taxpayers c and d were born on date taxpayers c and d were alive as of the date of this ruling_request on date taxpayer a signed and adopted trust t which was subsequently restated for the last time on date trustee w is the trustee of trust t trust t is the beneficiary of taxpayer a’s ira x as indicated on a beneficiary designation dated date page 20041002r your authorized representative asserts on your behalf that trust t became irrevocable as of the death of taxpayer a your authorized representative also asserts that trust t is valid under the laws of state o item xhi of trust t provides in relevant part that upon the death of taxpayer a_trust t is to be divided into two sub-trusts subtrust u and subtrust v subtrust v was to be funded through a fractional formula_clause with the exemption equivalent in the year of taxpayer a’s death item xiii sec_4 of trust t mandates that all income of subtrust v was to be distributed not less frequently than quarterly to taxpayer b item xiii sec_4 of trust t also provides that trustee w had the discretion to pay principal of subtrust v to taxpayer b as the trustee deemed necessary or desirable for her health maintenance and support the provisions of trust t provide in relevant part that all income of subtrust u was to be distributed not less frequently that annually to taxpayer b the provisions of trust t also provide in relevant part that trustee w had the discretion to pay principal of subtrust u to taxpayer b as the trustee deemed necessary or desirable for her health maintenance and support or because of an emergency sickness or other need the provisions of trust t further provide that upon the death of taxpayer b the trustee of subtrust u is authorized to pay to the personal representative of taxpayer b’s estate that amount which equals the sum of all additional death taxes payable by such personal representative by reason of the inclusion of such trust in taxpayer b’s estate your authorized representative asserts that no taxes were due upon the death of taxpayer b and no portion of the assets of subtrust u has been or will be used for the payment of taxes or expenses the provisions of trust t further provide in relevant part that upon the death of taxpayer b whatever remains of subtrust u will be merged with subtrust v under the terms of item xiii of trust t upon the death of taxpayer b subtrust v is to be distributed in equal shares to taxpayer a’s children free of trust as long as said children are over the age of taxpayers c and d were over the age of at the death of taxpayer b the provisions of trust t also provide that the trustee thereof shall not distribute any ira to or for the benefit of taxpayer a’s estate any charity or any other non- individual beneficiary in addition any ira shall not be used or applied for payment of taxpayer a’s debts funeral_expenses estate administration_expenses or other claims page 20041002t against taxpayer a’s estate nor for the payment of estate inheritance or similar transfer_taxes due on account of his death with respect to calendar_year required minimum distributions from ira x were taken based on the life expectancy of taxpayer b the divisor of which was based on taxpayer b’s age during of was used with respect to on date ira x was divided and segregated into two equal separate_accounts one was set up as follows trustee w trustee for taxpayer c beneficiary of trust t decedent ira the other was set up as follows trustee w trustee for taxpayer d beneficiary of trust t decedent ira your authorized representative asserts that the documentation required under sec_1 a of the income_tax regulations question and answer-6 was provided to the ira x trustee no later than date based on the above facts and representations you through your authorized representative request the following letter rulings that trust t is a qualified_beneficiary a valid see-through trust within the meaning of sec_1_401_a_9_-4 of the regulations question and answer-5 that the creation of equal iras and the in-kind distribution of a share of ira x to the ira set up for the benefit of taxpayer c as beneficiary of trust t did not affect the tax deferred status of said portion of ira x and did not constitute a taxable_distribution to taxpayer c and that required distributions from the ira maintained in the name of taxpayer a decedent for the benefit of taxpayer c may be paid over the remaining life expectancy of taxpayer b said life expectancy is computed by using as the divisor for calendar_year and reducing by one for each subsequent calendar_year with respect to your ruling requests code sec_408 of the code provides that under regulations prescribed by the secretary rules similar to the rules of sec_401 and the incidental death_benefit requirements of sec_401 shall apply to the distribution of the entire_interest of an individual for whose benefit the ira trust is maintained code sec_401 provides in general that a_trust will not be considered qualified unless the plan provides that the entire_interest of each employee- page i ii will be distributed to such employee not later than the required_beginning_date or will be distributed beginning not later than the required_beginning_date over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary code sec_401 provides in general that if a plan participant ira holder dies before the distribution of his interest has begun in accordance with subparagraph a ii prior to his required_beginning_date then his entire_interest must be distributed within years of his death code sec_401 provides in general that if any portion of the interest of a deceased plan participant ira holder is payable to or for the benefit of a designated_beneficiary such portion will be distributed beginning not later than year after the date of the deceased’s death or a later date as prescribed by the secretary under regulations in accordance with regulations over the life of the designated_beneficiary or a period not extending beyond the life expectancy of the beneficiary sec_401 of the code provides in relevant part that for purposes of this paragraph the term required_beginning_date means april of the calendar_year following the calendar_year in which the employee ira holder attains age with respect to your ruling requests final income_tax regulations under code sec_401 and sec_408 were published in the federal_register pincite federal_register date and in the internal_revenue_bulletin pincite lr b date the preamble to the final regulations in relevant part provide that the regulations apply for determining required minimum distributions for calendar years beginning after date sec_1_401_a_9_-3 of the final regulations q a-1 describes in relevant part the life expectancy exception to the 5-year rule sec_1_401_a_9_-3 of the final regulations q a-3 a provides in general that with respect to the life expectancy exception to the 5-year rule described in code sec_401 and in a-1 distributions are required to begin to a non-spouse beneficiary on or before the end of the calendar_year immediately following the calendar_year in which the employee died q a-3 a adds that this rule also applies to the distribution of the entire remaining benefit if another individual is a designated_beneficiary in addition to the employee’s ira holder’s surviving_spouse page sec_1_401_a_9_-5 of the final regulations q a-5 b provides in general that if an employee dies before his required_beginning_date in order to satisfy the requirements of code sec_401 or iv and the life_expectancy_rule described in a-1 of sec_1_401_a_9_-3 the applicable distribution period for distribution calendar years after the distribution calendar_year containing the employee’s date of death is determined in accordance with paragraph c of this a-5 sec_1_401_a_9_-5 of the final regulations q a-5 c provides in general that with respect to a non-spouse beneficiary the applicable distribution period measured by the beneficiary’s remaining life expectancy is determined using the beneficiary’s age as of the beneficiary’s birthday in the calendar_year immediately following the calendar_year of the employee’s death in subsequent calendar years the applicable distribution period is reduced by one for each calendar_year that has elapsed after the calendar_year immediately following the calendar_year of the employee’s death sec_1_401_a_9_-5 of the final regulations q a-5 c provides in general that with respect to a spouse who is the employee’s sole beneficiary the applicable distribution period is measured by the beneficiary’s remaining life expectancy using the surviving spouse’s birthday for each distribution calendar_year after the calendar_year of the employee’s death up to the calendar_year of the spouse’s death in subsequent calendar years the applicable distribution period is the life expectancy of the spouse using the age of the spouse as of the spouse’s birthday in the calendar_year of the spouse ‘s death reduced by one for each calendar_year that has elapsed after the calendar_year of the employee’s death section a -4 of the final regulations q a-4 provides in relevant part that in order to be a designated_beneficiary an individual must be a beneficiary as of the date of the employee’s or ira holder’s death generally an employee’s designated_beneficiary will be determined based on the beneficiaries designated as of the date of death who remain beneficiaries as of september of the calendar_year following the calendar_year of death sec_1_401_a_9_-4 of the final regulations q a-3 provides that only individuals may be designated beneficiaries for purposes of sec_401 a person who is not an individual such as the employee's estate may not be a designated_beneficiary however q a-5 of sec_1_401_a_9_-4 provides that beneficiaries of a_trust with respect to the trust's interest in an employee's benefit may be treated as designated beneficiaries if the following requirements are met the trust is valid under state law or would be but for the fact that there is no corpus page the trust is irrevocable or the trust contains language to the effect it becomes irrevocable upon the death of the employee the beneficiaries of the trust who are beneficiaries with respect to the trust's interest in the employee's benefit are identifiable within the meaning of a-1 of this section from the trust instrument the documentation described in a-6 of this section has been provided to the plan_administrator sec_1_401_a_9_-4 of the final regulations q a-6 b provides generally with respect to required minimum distributions after the death of the employee that documentation described therein must be provided by the trustee of the trust_beneficiary to the plan_administrator by october of the calendar_year following the calendar_year in which the employee died sec_1_401_a_9_-4 of the final regulations q a-5 c provides in relevant part that the separate_account rules under a-2 of sec_1_401_a_9_-8 are not available to beneficiaries of a_trust with respect to the trust’s interest in the employee’s benefit sec_1_401_a_9_-9 of the final regulations provides the life expectancy and distribution period tables used to determine minimum required distributions the uniform lifetime table is the table to be used to determine the life expectancy of an individual pursuant to the uniform lifetime table the life expectancy of a individual age i sec_15 years as noted above if distributions are made to a_trust even if the trust is a see- through trust within the meaning of q a-5 of sec_1_401_a_9_-4 of the final regulations the separate_account rules of a-2 of sec_1_401_a_9_-8 of the final regulations are not available to the beneficiaries of the trust thus in general each beneficiary of a_trust must receive minimum required distributions over the life expectancy of the eldest beneficiary we note in this case that after the death of taxpayer a ira x was subdivided into two equal iras including one set up for the benefit of taxpayer c as the beneficiary of taxpayer a’s trust t the ira set up to benefit taxpayer c is designed to pay distributions directly to taxpayer c free of trust t said design was accomplished pursuant to the terms of trust t although neither the code nor the final regulations promulgated under code sec_401 preclude the posthumous division of ira x into two iras the final page regulations do preclude separate_account treatment for code sec_401 purposes where amounts pass through a_trust t thus even though ira x has been divided into two iras which were set up and designed to pay beneficiaries free of trust t the life expectancy of the eldest beneficiary of all of the iras including the trust t beneficiaries of ira x is the life expectancy to be used to determine the code sec_401 payout period for distributions from the ira set up and maintained to benefit taxpayer c taxpayer b is the said eldest beneficiary in this case the ira x amounts pass through trust thus based on the specific facts and representations surrounding this ruling_request we conclude as follows that trust t is a qualified_beneficiary a valid see-through trust within the meaning of sec_1_401_a_9_-4 of the regulations question and answer-5 that the creation of equal iras and the in-kind distribution of a share of ira x to the ira set up for the benefit of taxpayer c as a beneficiary of trust t did not affect the tax deferred status of said portion of ira x and did not constitute a taxable_distribution to taxpayer c and that required distributions from the ira maintained in the name of taxpayer a decedent for the benefit of taxpayer c may be paid over the remaining life expectancy of taxpayer b said life expectancy is computed by using as the divisor for calendar_year and reducing by one for each subsequent calendar_year this ruling letter is based on the assumption that ira x and the ira created after the death of taxpayer a for the benefit of taxpayer c as beneficiary thereof either have met are meeting or will meet the requirements of code sec_408 at all times relevant thereto it also assumes that trust t and the subtrusts created thereunder are valid under the laws of state o as represented pursuant to a power_of_attorney on file with this office the original of this letter_ruling is being sent to your authorized representative page this letter is directed only to the taxpayer that requested it and is based solely on the representations made with respect thereto sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours gare lf pata frances v sloan manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
